This is filed pursuant toRule 497(c). File Nos. 811-09607 and 333-88517. THE FAIRHOLME FOCUSED INCOME FUND A No-Load, Non-Diversified Fund Seeking Current Income PROSPECTUS December 31, 2009 A Series of FAIRHOLME FUNDS, INC. (the "Company") 4400 Biscayne Blvd. Miami, FL33137 FAIRHOLMEFUNDS.COM 1-866-202-2263 Managed by FAIRHOLME CAPITAL MANAGEMENT, LLC As with all mutual funds, the Securities and Exchange Commission ("SEC") has not approved or disapproved these securities or passed on the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS THE FAIRHOLME FOCUSED INCOME FUND 3 The Fund's Investment Objective 3 The Fund's Principal Investment Strategies 3 The Principal Risks of Investing in the Fund 4 The Fund's Past Performance 6 The Fund's Fees and Expenses 7 An Example of Expenses Over Time 8 THE FUND'S MANAGER 8 The Fund's Manager 8 The Fund's Portfolio Management Team 9 Other Support Personnel and Support Services 9 Conflicts of Interest 9 BUYING AND SELLING SHARES OF THE FUND 10 INVESTING IN THE FUND 10 Determining Share Prices 10 Minimum Investment Amounts 11 Opening and Adding to Your Account 11 Purchasing Shares by Mail 12 Purchasing Shares by Wire Transfer 12 Purchases Through Financial Service Organizations 13 Purchasing Shares Through Automatic Investment Plan 13 Purchasing Shares by Telephone 14 Miscellaneous Purchase Information 14 Policies Regarding Frequent Trading of Fund Shares 15 HOW TO SELL (REDEEM) YOUR SHARES 16 By Mail 17 Signature Guarantees 17 By Telephone 17 By Wire 18 Redemption at the Option of the Fund 18 Redemptions in-Kind 18 INCOME DIVIDENDS AND DISTRIBUTIONS 18 TAX CONSIDERATIONS 19 GENERAL INFORMATION 19 FINANCIAL HIGHLIGHTS 21 APPENDIX A 22 FOR MORE INFORMATION 24 THE FAIRHOLME FOCUSED INCOME FUND (the "Fund") The Fund's Investment Objective The Fund seeks current income, other forms of cash distributions and capital preservation.The Fund's investment objective is non-fundamental and may be changed without shareholder approval. The Fund's Principal Investment Strategies Fairholme Capital Management, LLC (the "Manager") attempts, under normal circumstances, to achieve the Fund's investment objective by investing in a focused portfolio of cash distributing securities.The Fund will typically invest in the securities of 15 to 50 issuers.To maintain maximum flexibility, the securities in which the Fund may invest include, but are not limited to, corporate debt securities of issuers in the U.S. and foreign countries, government and agency debt securities of the U.S. and foreign countries, bank loans and loan participations, convertible bonds and other convertible securities and equity securities, including preferred and common stock.The Fund's securities may be rated by nationally recognized statistical rating organization ("NRSRO"), such as Moody's Investors Services ("Moody's) or Standard & Poor's Rating Service ("S&P"), or may be unrated.The Manager may invest in securities for the Fund without regard to maturity or the rating of the issuer of the security.The Fund may invest without limit in lower-rated securities.Lower-rated securities are those rated below "Baa" by Moody's or below "BBB" by S&P or that have comparable ratings from other NRSROs or, if unrated, are determined to be comparable to lower-rated debt securities by the Manager.Additional information about the bond ratings of the NRSROs can be found in Appendix A. The proportion of the Fund's assets held in various securities will be modified in accordance with the Manager's overall assessment of the investment prospects for issuers, the relative yields of securities in various market sectors, the economy and other factors.In making investment decisions for the Fund, the Manager will consider many factors including cash distribution yields, quality, liquidity, and capital preservation potential. The average maturity of the Fund's portfolio at any time will also depend on the Manager's overall assessment of the investment prospects for issuers, the relative yields of securities in various market sectors, the economy and other factors.The Manager may invest in an array of securities with short, intermediate and long maturities in varying proportions. Although the Fund normally holds a focused portfolio of securities, the Fund is not required to be fully invested in such securities and may maintain a significant portion of its total assets in cash and securities generally considered to be cash equivalents, including, but not limited to, U.S. Government securities, money-market funds, commercial paper, repurchase agreements and other high quality money market instruments.From time to time, cash and cash reserves may also include foreign securities, including but not limited to, short-term obligations of foreign governments or other high quality foreign money-market instruments.The Fund believes that a certain amount of liquidity in the Fund's portfolio is desirable both to meet operating requirements and to take advantage of new investment opportunities.Under adverse market conditions, when the Fund is unable to find sufficient investments meeting its criteria, cash and cash reserves may comprise a significant percentage of the Fund's total assets.When the Fund holds a significant portion of assets in cash and cash reserves, it may not meet its investment objective. 3 The Fund may also use other investment strategies and invest in other types of investments, which are described in the Fund's Statement of Additional Information ("SAI"). The Principal Risks of Investing in the Fund General Risks.All investments are subject to inherent risks, and an investment in the Fund is no exception. Accordingly, you may lose money by investing in the Fund.When you sell your Fund shares, they may be worth less than what you paid for them because the value of the Fund's investments will fluctuate reflecting day-to-day changes in market conditions, interest rates and numerous other factors. Market Risk.Markets can trade in random or cyclical price patterns, and prices can fall over sustained periods of time.The value of the Fund's investments will fluctuate as markets fluctuate and could decline over short- or long-term periods. Interest Rate Risk.The Fund's investments are subject to interest rate risk, which is the risk that the value of a security will decline because of a change in general interest rates.Investments subject to interest rate risk will usually decrease in value when interest rates rise and rise in value when interest rates decline.Also, securities with long maturities typically experience a more pronounced change in value when interest rates change. Credit Risk.The Fund's investments are subject to credit risk.An issuer's credit quality depends on its ability to pay interest on and repay its debt and other obligations.Defaulted securities (or those expected to default) are subject to additional risks in that the securities may become subject to a plan or reorganization that can diminish or eliminate their value.The credit risk of a security may also depend on the credit quality of any bank or financial institution that provides credit enhancement for the security.The Fund does not rely on third party credit ratings to select its investments. Prepayment Risk.The Fund's investments may be subject to prepayment risk.Prepayment risk occurs when the issuer of a security can repay principal prior to the security's maturity.Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a security can be difficult to predict and result in greater volatility. High Yield Security Risk.Investments in fixed-income securities that are rated below investment grade by one or more NRSROs ("high yield securities") may be subject to greater risk of loss of principal and interest than investments in higher-rated fixed-income securities.High yield securities are also generally considered to be subject to greater market risk than higher-rated securities.The capacity of issuers of high yield securities to pay interest and repay principal is more likely to weaken than is that of issuers of higher-rated securities in times of deteriorating economic conditions or rising interest rates.In addition, high yield securities may be more susceptible to real or perceived adverse economic conditions than higher-rated securities. 4 The market for high yield securities may be less liquid than the market for higher-rated securities.This can adversely affect the Fund's ability to buy or sell optimal quantities of high yield securities at desired prices. Inflation Risk.This is the risk that the value of assets or income from investments will be less in the future as inflation decreases the value of money.As inflation increases, the value of the Fund's assets can decline as can the value of the Fund's distributions.This risk increases as the Fund invests a greater portion of its assets in fixed-income securities with longer maturities. Focused Portfolio and Non-Diversification Risks.The Fund attempts to invest in a limited number of issuers (typically between 15 and 50). Accordingly, the Fund may have more volatility and is considered to have more risk than a fund that invests in a greater number of issuers because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund's net asset value ("NAV").To the extent the Fund invests its assets in fewer securities, the Fund is subject to greater risk of loss if any of those securities become permanently impaired. The Fund is considered to be "non-diversified" under the Investment Company Act of 1940, as amended (the "1940 Act"), which means that the Fund can invest a greater percentage of its assets in fewer securities than a diversified fund.The Fund may also have a greater percentage of its assets invested in particular industries than a diversified fund, exposing the Fund to the risk of unanticipated industry conditions as well as risks particular to a single company or the securities of a single company.Additionally, the NAV of a non-diversified fund generally is more volatile, and a shareholder may have a greater risk of loss if he or she redeems during a period of high volatility.Lack of broad diversification also may cause the Fund to be more susceptible to economic, political, regulatory, liquidity or other events than a diversified fund. Foreign Securities Risk.The Fund has the ability to invest in foreign securities, and, from time to time, a significant percentage of the Fund's assets may be composed of foreign investments. Such investments involve greater risk in comparison to domestic investments for the following reasons: foreign companies may not be subject to the same degree of regulation as U.S. companies, and there may be less publicly available information about foreign issuers than U.S. issuers; foreign companies may not be subject to uniform accounting, auditing and financial reporting standards; dividends and interest on foreign securities may be subject to foreign withholding taxes, and such taxes may reduce the net return to Fund shareholders; and foreign securities are often denominated in a currency other than the U.S. dollar.Although the Fund will only invest in foreign issuers that are domiciled in nations considered to have stable and friendly governments, there is the possibility of expropriation, confiscation, taxation, currency blockage, or political or social instability, any of which could negatively affect the Fund. Currency Risk.The Fund is subject to currency risk because fluctuations in the exchange rates between the U.S. dollar and foreign currencies may negatively affect the value of the Fund's investments in foreign securities. Convertible Security Risk.Securities that may be converted into other securities may be subject to the market risks of equity securities, the risks of debt securities and other risks.The market value of securities tends to decline as interest rates increase.Their value also tends to change whenever the market values of underlying securities fluctuate. 5 Liquidity Risk.The Fund's investments are subject to liquidity risk.This is the risk that the market for a security or other investment cannot accommodate an order to buy or sell the security or other investment in the desired timeframe.This risk includes the risk that trading on an exchange may be halted because of market conditions. Further discussion about other risks of investing in the Fund may be found in the Fund's SAI.In addition, an investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund's Past Performance No performance information is available for the Fund because it has not yet been in operation for a full calendar year.In the future, the Fund will disclose performance information in a bar chart and performance table.Such disclosure will give some indication of the risks of an investment in the Fund by showing changes in the Fund's performance from year to year and by comparing the Fund's performance with a broad measure of market performance. 6 The Fund's Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. SHAREHOLDER FEES (1) (Fees Paid Directly From Your Investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None ANNUAL FUND OPERATING EXPENSES (Expenses That Are Deducted From Fund Assets) Management Fees 1.00% Distribution (12b-1) Fees None Other Expenses 0.00% Total Annual Fund Operating Expenses 1.00% Fee Waiver and/or Expense Reimbursement(2) (0.50)% Net Annual Fund Operating Expenses(2) 0.50% (1)Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment orders. (2)The Manager has contractually agreed to waive a portion of its management fees and/or pay Fund expenses (excluding taxes, interest, brokerage commissions, acquired fund fees and expenses, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation) in order to limit the net expenses of the Fund to 0.50% of the Fund's daily average net assets.The fee waiver/expense limitation shall become effective on the effective date of the Fund's registration statement and shall remain in effect for one year from such date.The fee waiver/expense limitation may continue from year-to-year thereafter as determined by the Manager and approved by the Board of Directors.The Manager may be reimbursed for fee waivers and/or expense limitation payments made on behalf of the Fund in the prior three fiscal years.Any such reimbursement is subject to the Board's review and approval.A reimbursement may be requested by the Manager if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the fee waiver/expense limitation for that year, or, if no such fee waiver/expense limitation is effective for that year, the Management Fee payable by the Fund to the Manager for that year. 7 An Example of Expenses Over Time The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.It assumes that you invest $10,000 in the Fund for the time periods indicated and reinvest all dividends and distributions whether or not you redeem all your shares at the end of those periods.This example assumes that your investment returns 5% each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: ONE YEAR THREE YEARS* $51.00 $269.00 * This example assumes that the Manager's agreement to waive its management fees is not extended beyond its initial one-year period. THE FUND'S MANAGER The Fund's Manager The Manager is located at 4400 Biscayne Blvd., 9th Floor, Miami, FL 33137.The Manager is a Delaware limited liability company and is registered with the SEC as an investment adviser under the
